
	
		I
		112th CONGRESS
		1st Session
		H. R. 3089
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2011
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Administrator of the Federal Emergency
		  Management Agency to make grants to local governments for flood mitigation
		  projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rebuilding the Economy and Limiting the Impacts of Expected
			 Flooding Act of 2011 or the RELIEF
			 Act of 2011.
		2.FEMA grants for
			 flood mitigation projects
			(a)Authority To
			 make grantsThe Administrator
			 of the Federal Emergency Management Agency may make grants to local governments
			 for flood mitigation projects.
			(b)ApplicationsTo
			 be eligible to receive a grant under this section, a local government shall
			 submit to the Administrator an application that is in such form and contains
			 such information as the Administrator may require.
			(c)Eligible
			 recipientsA local government may apply for a grant under this
			 section on its own, in coordination with other local governments, or in
			 coordination with a State. In each case, a local government shall be the lead
			 applicant for the grant.
			(d)Selection of
			 projectsIn selecting projects to receive grant assistance under
			 this section, the Administrator shall give priority to—
				(1)projects that will resolve the greatest
			 safety and property hazards; and
				(2)projects with significant capacities for
			 job creation.
				(e)ConsultationThe Administrator may consult with the
			 Secretary of the Army and the Secretary of Agriculture with respect to a
			 project receiving grant assistance under this section in order to employ any
			 engineering data or design work that has been already been completed with
			 respect to the project.
			(f)Federal
			 shareThe Federal share of the cost of a project carried out
			 using grant assistance under this section may not exceed 90 percent.
			(g)Relationship to
			 other programsThe Administrator may provide grant assistance to
			 a local government for a flood mitigation project under this section without
			 regard to the eligibility of the local government to receive financial
			 assistance for the project under another Federal program.
			(h)Limitation on
			 grant amountsA local government may not receive more than
			 $5,000,000 in grants under this section in a fiscal year.
			(i)Local government
			 definedIn this section, the term local government
			 has the meaning given that term in section 102 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
			(j)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000 for each of fiscal years 2012 through
			 2016.
			
